DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the amendment under AFCP 2.0 on 05/04/2022.
Allowable Subject Matter
Claims 9-19 are allowed. The following is an examiner’s statement of reasons for allowance:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
-regarding claim 9, wherein the transformer arrangement is arranged to, for each of the converter arms, produce leakage reactance resulting in reactance in series with the arm, thereby obviating a need for a phase reactor connected in series with the arm; wherein there is no phase reactor connected in series with any of the converter arms; and wherein the STATCOM station further comprises: a valve hall enclosing the MMC; a transformer tank enclosing the transformer arrangement; and a bushing for a conductor electrically connecting the MMC with the transformer arrangement, the same bushing directly passing through both a wall of the valve hall and a wall of the transformer tank; and 
-regarding claims 10-19, they are considered allowable due to their dependency on claim 9.
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I. L./
Examiner, Art Unit 2839

	/THIENVU V TRAN/                                         Supervisory Patent Examiner, Art Unit 2839